Sognier, Judge.
Appellant’s probation was revoked after he was convicted of aggravated assault. His attorney filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U.S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel has filed a brief raising points of law which he considered could arguably support an appeal. We are in agreement with counsel that none of the points raised, though persuasively presented, have any merit. We have, therefore, granted the motion to withdraw. In addition, we have examined fully the record and transcript to determine independently if there are any meritorious errors of law. We find none. The evidence of appellant’s conviction for aggravated assault was not contested, and is sufficient to support the revocation of probation. Jones v. State, 153 Ga. App. 411, 412 (265 SE2d 334) (1980).

Judgment affirmed.


Shulman, P. J., and Birdsong, J., concur.